      Case: 3:20-cv-00017-GFVT Doc #: 1 Filed: 02/24/20 Page: 1 of 3 - Page ID#: 1




                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF KENTUCKY
                                       AT FRANKFORT

 GREGORY LONG                                      )
                                                   )
                  PLAINTIFF                        )
                                                   )
 v.                                                )
                                                     CIVIL ACTION NO. ______________________
                                                   )
 LIFE INSURANCE COMPANY OF NORTH                   )
 AMERICA                                           )
                                                   )
                  DEFENDANT                        )



                            DEFENDANT’S NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446, Defendant Life Insurance Company

of North America, by counsel, hereby files this Notice of Removal to the United States District

Court for the Eastern District of Kentucky, at Frankfort, and states as follows:

         1.      On or about January 29, 2020, the Complaint in Case No. 20-CI-00009 was filed in

Trimble Circuit Court by Plaintiff against Defendant. The Summons, along with the Complaint,

was served by Secretary of State on or about February 4, 2020 on Defendant and the return of

service was filed on or about February 7, 2020. A copy of the Summons and Complaint, is attached

hereto as Exhibit A and constitutes all process, pleadings and orders served to date in this action.

         2.      This Notice of Removal is filed within thirty (30) days after receipt of a copy of the

Complaint and Summons in this action and Plaintiff is estopped from seeking remand of this matter

on this basis.

         3.      This action is of a civil nature arising from Plaintiff’s claim for an alleged breach

of contract and involving a claim for disability benefits pursuant to an employee welfare benefit
   Case: 3:20-cv-00017-GFVT Doc #: 1 Filed: 02/24/20 Page: 2 of 3 - Page ID#: 2




plan, specifically a long-term disability plan established by Plaintiff’s employer. Plaintiff claims

that he is entitled to disability benefits under the plan.

                                FEDERAL QUESTION JURISDICTION

        4.      This is an action over which this Court has original federal question jurisdiction

under 28 U.S.C. § 1331 and 29 U.S.C. §§ 1132 and 1144, inasmuch as the Complaint claims

disability benefits provided by an employee welfare benefit plan, established or maintained by

Plaintiff’s employer and regulated by the Employee Retirement Income Security Act of 1974, as

amended (“ERISA”), 29 U.S.C. §§ 1001, et seq. In the Complaint, Plaintiff explicitly seeks

benefits provided under an employee disability benefit plan, including a group insurance policy

LK-0963353, which insures long-term disability benefits under an employee benefit plan

established and maintained by his employer, Air Methods Corporation. (Cmplt., ¶¶ 2,6).

        5.      ERISA preempts Plaintiff’s state law claims and causes of action and provides

exclusive federal remedies for resolution of claims relating to plan benefits by plan participants

and beneficiaries, 29 U.S.C. §§ 1132 and 1144. Therefore, Plaintiff’s claims are removable to this

Court pursuant to 29 U.S.C. § 1441 as an action founded upon a claim or right arising out of the

laws of the United States. An action relating to benefits provided by an ERISA plan is properly

removable, even if the defense of ERISA preemption does not appear on the face of the Complaint.

See Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 62-63 (1987).

                        DIVERSITY OF CITIZENSHIP JURISDICTION

        6.      LINA is a Pennsylvania corporation with its principal place of business in

Philadelphia, Pennsylvania, outside the Commonwealth of Kentucky. (Cmplt. ¶3).

        7.      Plaintiff is a citizen and resident of Kentucky. (Cmplt. ¶2).




                                                   2
   Case: 3:20-cv-00017-GFVT Doc #: 1 Filed: 02/24/20 Page: 3 of 3 - Page ID#: 3




        8.     The past-due benefits, interest, and attorneys’ fees sought by Plaintiff exceed

$75,000, thus the amount in controversy exceeds the $75,000 jurisdictional threshold for diversity

jurisdiction. 28 U.S.C. § 1332(a).



        WHEREFORE, Defendant, Life Insurance Company of North America hereby gives

notice of this removal from the Trimble Circuit Court to the United States District Court for

the Eastern District of Kentucky, at Frankfort.

                                                       Respectfully submitted,

                                              /s/Mitzi D. Wyrick
                                              Mitzi D. Wyrick
                                              David A. Calhoun
                                              WYATT, TARRANT & COMBS, LLP
                                              400 West Market Street, Suite 2000
                                              Louisville, Kentucky 40202-2898
                                              (502) 589-5235
                                              (502) 589-0309
                                              dcalhoun@wyattfirm.com
                                              mitziwyrick@wyattfirm.com
                                              Counsel for Defendant, Life Insurance
                                              Company of North America
                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 24, 2020, I electronically filed the foregoing with the clerk
of the court by using the CM/ECF system, which will send a notice of electronic filing to the
following:

 Daniel E. Moriarty
 Daniel E. Moriarty, PLLC
 301 E. Main Street, Suite 720
 Lexington, Kentucky 40507
 danmoriarty@moriartylawoffice.com
 Counsel for Plaintiff

                                               /s/ Mitzi D. Wyrick
                                               Mitzi D. Wyrick



100226977



                                                  3
